DETAILED ACTION
	This Office action is in response to the election filed 28 March 2022.  Claims 1-20 are currently pending; claims 19-20 have been withdrawn by Applicant.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on 28 March 2022 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “thicknesses of the insulating layer respectively in three adjacent subpixel areas are different from each other” (claim 11, lines 1-2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the plurality of pixel apertures" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 14-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0180769 A1 to Wacyk.
Regarding claim 1, Wacyk (Fig. 5) discloses a display substrate having a plurality of subpixel areas, comprising: 
a base substrate (Si-substrate; ¶ 0038); 
a first electrode layer (Anode; ¶ 0037) on the base substrate and comprising a plurality of first electrodes respectively in the plurality of subpixel areas (see Fig. 5, top view); 
an auxiliary electrode layer (Ground plane; ¶ 0038); and 
an insulating layer between the first electrode layer and the auxiliary electrode layer (¶ 0039); 
wherein the first electrode layer and the auxiliary electrode layer are spaced apart and insulated from each other by the insulating layer (¶0039; Fig. 5); 
an orthographic projection of each individual one of the plurality of first electrodes on the base substrate at least partially overlap with an orthographic projection of the auxiliary electrode layer on the base substrate (Fig. 5); and 
each of the plurality of first electrodes is electrically connected to a pixel circuit configured to drive light emission in a respective one of the plurality of subpixel areas (Fig. 2; ¶ 0017).
Regarding claim 2, Wacyk (Fig. 5) discloses the display substrate of claim 1, wherein the auxiliary electrode layer comprises a plurality of auxiliary electrodes (Ground plane; ¶ 0038); and an orthographic projection of each individual one of the plurality of auxiliary electrodes on the base substrate at least partially overlaps with an orthographic projection of one or multiple of the plurality of first electrodes (Anode) on the base substrate (Fig. 5).
Regarding claim 3, Wacyk (Fig. 5) discloses the display substrate of claim 2, wherein the orthographic projection of each individual one of the plurality of auxiliary electrodes on the base substrate at least partially overlaps with a respective one of the plurality of first electrodes on the base substrate (Fig. 5).
Regarding claim 4, Wacyk (Fig. 5) discloses the display substrate of claim 2, wherein an orthographic projection of each of two adjacent first electrodes (Anode) of the plurality of first electrodes respectively in two adjacent subpixel areas of the plurality of subpixel areas at least partially overlaps with an orthographic projection of a same individual one of the plurality of auxiliary electrodes (Ground plane) (Fig. 5; ¶ 0012).
Regarding claim 5, Wacyk (Fig. 5) discloses the display substrate of claim 2, wherein an orthographic projection of each of two adjacent auxiliary electrodes (Ground plane) of the plurality of auxiliary electrodes on the base substrate at least partially overlaps with an orthographic projection of a same individual one of the plurality of first electrodes (Anode; Fig. 5).
Regarding claim 6, Wacyk (Fig. 5) discloses the display substrate of claim 2, wherein an orthographic projection of each of two adjacent first electrodes (Anode) of the plurality of first electrodes respectively in two adjacent subpixel areas of the plurality of subpixel areas at least partially overlaps with an orthographic projection of a same individual one of the plurality of auxiliary electrodes (Ground plane); and an orthographic projection of each of two adjacent auxiliary electrodes of the plurality of auxiliary electrodes on the base substrate at least partially overlaps with an orthographic projection of a same individual one of the plurality of first electrodes (Fig. 5).
Regarding claim 7, Wacyk (Fig. 5) discloses the display substrate of claim 2, wherein the plurality of auxiliary electrodes (Ground plane) are spaced apart from each other (Fig. 5).
Regarding claim 8, Wacyk (Fig. 5) discloses the display substrate of claim 2, wherein the plurality of auxiliary electrodes (Ground plane) interconnect with each other and constitute an integral electrode layer (¶ 0038).
Regarding claim 9, Wacyk (Fig. 5) discloses the display substrate of claim 8, wherein the display substrate comprises a plurality of vias (Via2, ¶ 0039) extending through the auxiliary electrode layer (Ground plane); and each individual one of the plurality of first electrodes (Anode) is electrically connected to the pixel circuit through a respective one of the plurality of vias (¶ 0039).
Regarding claim 14, as best understood, Wacyk (Fig. 5) discloses the display substrate of claim 1, further comprising: a second electrode layer (Cathode; Fig. 5); an organic light emitting layer (comprised in OLED stack; ¶ 0039) in the plurality of pixel apertures and between the first electrode layer (Anode) and the second electrode layer (Cathode); and a plurality of thin film transistors configured to drive light emission of the display substrate (¶ 0017); wherein each of the plurality of first electrodes (Anode) is electrically connected to a drain electrode of a respective one of the plurality of thin film transistors (¶ 0017).
Regarding claim 15, Wacyk (Fig. 5) discloses the display substrate of claim 1, wherein the auxiliary electrode layer (Ground plane) is electrically connected to an auxiliary voltage terminal (¶ 0012).
Regarding claim 18, Wacyk discloses a display apparatus, comprising the display substrate of claim 1 (¶ 0012).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wacyk as applied to claim 1 above, and further in view of US 11,211,442 B2 to Wang et al. (hereinafter “Wang”).
Regarding claim 10, Wacyk (Fig. 5) discloses the display substrate of claim 1, however fails to expressly disclose further comprising a pixel definition layer for defining a plurality of pixel apertures; wherein the insulating layer is on a side of the pixel definition layer and the first electrode layer facing the base substrate.  In the same field of endeavor, Wang (Fig. 1) discloses a display substrate including a pixel definition layer 120 (Fig. 1B; col. 5, lines 52-55) for defining a plurality of pixel apertures; wherein an insulating layer 160 (col. 11, line 1) is on a side of the pixel definition layer and the first electrode layer 111 (col. 5, lines 52-55) facing the base substrate 100 (Fig. 1B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display substrate of Wacyk to include the pixel definition and placement of Wang for the purpose of enhanced shielding and improving light emission (col. 10, lines 30-44).
Regarding claim 12, Wacyk (Fig. 5) discloses the display substrate of claim 7, however fails to expressly disclose further comprising a pixel definition layer for defining a plurality of pixel apertures, inside each of which a respective one of the plurality of first electrodes and a respective one of the plurality of auxiliary electrodes are disposed.  In the same field of endeavor, Wang (Fig. 1) discloses a display substrate including a pixel definition layer 120 (Fig. 1B; col. 5, lines 52-55) for defining a plurality of pixel apertures.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display substrate of Wacyk to include the pixel definition and placement of Wang for the purpose of enhanced shielding and improving light emission (col. 10, lines 30-44); the combination of Wacyk (Fig. 5) and Wang (Fig. 1B) thus also disclose the recited feature of: inside each of which a respective one of the plurality of first electrodes and a respective one of the plurality of auxiliary electrodes are disposed (see Wacyk, Fig. 5).
Regarding claim 13, Wacyk and Wang disclose the display substrate of claim 12, Wacyk (Fig. 5) discloses further wherein the display substrate comprises a plurality of vias (Via) extending through the insulating layer (Insulator, Fig. 5); and each individual one of the plurality of first electrodes (Anode) is electrically connected to the pixel circuit through a respective one of the plurality of vias (Wacyk, ¶ 0017).

Allowable Subject Matter
Claims 11, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
12 July 2022



/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813